The plaintiff in error was convicted on information charging that in Pawnee county, on March 14, 1925, he did convey and transport one pint of whisky from a place unknown to the sidewalk in front of the Blue Goose Restaurant in the city of Pawnee; the jury leaving the punishment to the court. Motion for new trial was filed and overruled, and he was sentenced to pay a fine of $150 and to confinement in the county jail for 30 days. From the judgment he appeals. *Page 313 
The only question presented is whether the evidence was sufficient to sustain the verdict.
The undisputed facts shown by the evidence are that Harry Thompson, a policeman, saw the defendant on the street of Pawnee fall down once or twice, and arrested him for being drunk, and, upon searching the defendant, found a bottle of whisky, about a pint. The defendant did not testify.
It is the settled law that an officer without a warrant may arrest a person for a misdemeanor committed in his presence, and may search the person arrested for instrumentalities used in the commission of crime.
Upon the record before us we are convinced that the verdict is amply supported by the evidence, that no error prejudicial to the substantial rights of the defendant was committed on the trial.
The judgment is accordingly affirmed.
EDWARDS and DAVENPORT, JJ., concur.